*1179OPINION.
SMITH:
At the hearing of this appeal the Commissioner admitted the right of the petitioner to deduct from gross income for the year 1920, in addition to the amounts allowed by the Commissioner, the following:
Auditing services contracted and paid for in 1920_$550. 00
Depreciation disallowed_ 33.99
Additional depreciation_ 15.55
The only question submitted to the Board for its consideration is the right of the petitioner to deduct from gross income of 1920 $35,577.24 for bad debts disallowed as a deduction by the Commissioner, upon the ground that they were not ascertained to be worthless in 1920. The evidence satisfies us that the accounts charged off as worthless at December 31, 1920, were ascertained to be worthless in 1920 within the purview of section 234(a) (5) of the Revenue Act of 1918.

Judgment will be entered on 15 days’ notice, under Rule 50.

Trammell dissents.